Citation Nr: 0125842	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
anxiety disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to February 
1947.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence reveals that the veteran's anxiety 
disorder is productive of thought impairment, an anxious 
affect, depression, hallucinations, and delusional thinking.

3.  The veteran's service-connected disability is not 
sufficiently severe as to hinder his ability to obtain and 
retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability evaluation for 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9400 (2000).

2.  The evidence does not satisfy the criteria for a TDIU.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 3.340, 
3.341, 4.15, 4.16, 4.18 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his anxiety disorder does not 
accurately reflect the severity of that disability.  
Specifically, the veteran argues that he is entitled to a 100 
percent disability evaluation for his anxiety disorder.  In 
addition, the veteran claims that he is entitled to a total 
disability evaluation based on individual unemployability, 
due to his service-connected anxiety disorder.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
afforded the veteran a VA examination, as well as obtained 
relevant medical records.  The Statement of the Case provided 
to the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ("[I]f BVA determines that [an] omission . . . did 
not prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").

Historically, the veteran was granted service connection for 
anxiety in an August 1966 rating decision.  A 10 percent 
disability evaluation was assigned, effective April 1966.  In 
April 1967, the veteran's disability evaluation was increased 
to 30 percent disabling. This evaluation has been in effect 
for more than 20 years and is protected.  See 38 C.F.R. §  
3.951(b) ("A disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.").

In April 1998, the veteran filed claims for increased 
compensation for his anxiety disorder and for TDIU.  The 
veteran was afforded a VA examination in June 1998, and a 
July 1998 rating decision denied the veteran's claims.  The 
veteran filed a Notice of Disagreement in October 1998, and a 
Statement of the Case was issued in December 1998.  The 
veteran perfected his appeal.  In June 2000, the Board 
remanded the veteran's claim to the RO for additional 
development.  The RO, after completing the requested 
development, issued a Supplemental Statement of the Case in 
March 2001, which continued the disability evaluation and 
denied the claim for TDIU.

The pertinent evidence of record consists of VA medical 
records and two VA examination reports.  A VA medical record 
dated January 1996 shows that the veteran complained of 
nervousness, which caused dizziness and discomfort in his 
chest when he breathed.  A record dated August 1997 indicated 
that the veteran had a history of anxiety.  The record also 
noted that the veteran appeared anxious on examination, but 
was alert and oriented.  The diagnosis was anxiety.  Another 
record, dated September 1997 stated that the veteran refused 
to take any medications for his disorder.  According to the 
record, the veteran reported that his daily activities 
consist of writing, thinking, and reading, and that his 
experiences are religious experiences.  The veteran also 
reported that he heard "the Lord's voice" and that he went 
on a 60 hour fast.  He denied suicidal and homicidal 
ideations.  In November 1997, the veteran continued to refuse 
medication for his mental disorder, and reported that he went 
on an 85 hour fast, and that God told him when to begin and 
end his fasts.  The veteran was oriented, and denied suicidal 
and homicidal ideations.  In December 1997, the veteran was 
diagnosed with schizophrenia, catatonic type.  Records dated 
July 1998 and November 1998 show that the veteran had a 
history of anxiety disorder.  In addition, the November 1998 
record shows that the veteran denied depression.  A March 
1999 record states that the veteran reported that he had 
problems with anxiety, but that he was in a good mood and was 
sleeping well.  The veteran also reported that his daily 
activities consisted of working at church, reading, and 
watching television.  The veteran denied depression.  A 
September 1999 record indicated that the veteran reported his 
daily activities as cleaning and attending church.  The 
veteran also related that he has not experienced much 
anxiety.  The veteran was alert and cooperative upon 
examination.  The diagnosis was anxiety, without any active 
problems.

The veteran was first afforded a VA examination in connection 
with his claim in June 1998.  According to the report, the 
veteran was hospitalized for psychiatric treatment for three 
years, beginning in 1953.  The veteran related that he has 
experienced anxiety and dizziness for many years, and that he 
has been unemployed since 1966.  The examiner stated that the 
veteran was able to maintain personal hygiene and had good 
short-term and long-term memory.  The veteran had clear, 
coherent, and relevant speech.  The examiner also stated that 
the veteran reported experiencing a panic attack.  The 
veteran had a depressed and anxious mood, but did not 
experience sleep impairment or impaired impulse control.  The 
veteran was diagnosed with generalized anxiety disorder, and 
assigned a GAF score of 50.

In addition, a Social Survey associated with the June 1998 VA 
examination report indicated that the veteran related that he 
has a "nervous condition", dizziness, and experiences a 
"jittery" feeling in his chest which makes breathing 
difficult.  The veteran also related that he is not on any 
medication.  In addition, the veteran stated that he lives 
alone in an apartment, teaches Sunday school, and spends a 
lot of time reading.  He also stated that he writes about 
religion, and hopes to publish a book.  The veteran also 
reported that he has a female friend that he socializes with, 
and has been socializing with for the past twenty years and 
that he has two daughters.

The veteran was afforded another VA examination in February 
2001.  According to the report, the veteran related that he 
is divorced and lives alone, but has three daughters.  He 
also related that he has not been hospitalized recently for 
any emotional problems, but that he receives outpatient VA 
treatment.  He reported that he was not prescribed any 
medication by the psychiatrist.  He also stated that he has 
not worked since 1966 due to dizziness.  With regard to his 
social history, the veteran related that he gets along with 
others, but that he does not believe in having fun because he 
is dedicated to serving God.  He related that he reads, but 
only for education, and that he does not go to movies, 
picnics, or walking for pleasure.  He stated that he stays by 
himself most of the time, and that otherwise, he sings, 
prays, and teaches in church.  The veteran complained of 
dizziness, ringing in his head, and discomfort in his chest 
when he breathes.  The veteran also reported that he was 
unsure if he had any unusual emotional problems but that he 
has physical problems, particularly dizziness.  The veteran 
denied experiencing palpitations, shortness of breath, 
sweats, but admitted to feeling uncomfortable when he becomes 
dizzy and has chest discomfort.  The veteran stated that he 
feels that God controls his thoughts, and that he has a 
spiritual gift of prophecy.  The veteran denied experiencing 
grandiosity or euphoria, but that he experiences auditory 
hallucinations with increased ringing in his ears.  He did 
not report any visual hallucinations or suspicious thinking.  
Examination revealed that the veteran was neatly and casually 
dressed, with an initially tense and defensive disposition.  
The veteran's mood and affect were anxious, and he had facial 
ticks and grimaces.  Speech was spontaneous and the veteran 
was oriented as to time, place, and person.  
The examiner noted that the veteran's thoughts were somewhat 
delusional.  Upon serial subtraction tests, the veteran 
seemed to concentrate, but did not recognize any errors.  The 
examiner also stated that he reviewed the veteran's claims 
file and that he found that the veteran had thought 
impairment, intermittent auditory hallucinations, anxiety, 
delusional thinking, and excessive religiosity.  The Axis I 
diagnosis was anxiety disorder and a GAF score of 50-62 was 
assigned.  The examiner further opined that the veteran is 
not rendered unemployable by his service-connected anxiety 
disorder.

I.  Anxiety Disorder

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's anxiety disorder is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9400.  A 30 percent disability evaluation is assigned 
under this Code for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  A 50 
percent disability evaluation is warranted where the evidence 
shows occupational and social impairment due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  For the next higher 70 
percent evaluation to be warranted, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Upon reviewing the rating criteria in relation to the 
veteran's anxiety disorder, the Board finds that the 
veteran's disability is more severe than currently evaluated 
and that a 50 percent disability is warranted.  The veteran 
experiences auditory hallucinations, panic attacks, a 
depressed and anxious mood, and thought impairment.  In 
addition, the veteran experiences excessive religiosity and 
delusional thinking.  The Board acknowledges that there is 
some conflict as to the veteran's GAF score, as the VA 
examiner at the June 1998 examination assigned a GAF score of 
50 and the VA examiner at the February 2001 examination 
assigned a GAF score with a range of 50 to 62.  Nevertheless, 
both examinations indicate that the veteran's lowest GAF 
score is 50, which is indicative of serious impairment in 
social, occupational, or school functioning, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130.  Thus, the Board believes that the 
veteran's disability picture is more severe than the assigned 
evaluation indicates, as the veteran meets some of the 
criteria for a disability evaluation of 50 percent.  Thus, 
the Board finds that reasonable doubt should be resolved in 
the veteran's favor and concludes that the veteran's anxiety 
disorder more closely approximates the criteria for a 50 
percent disability evaluation.  However, although the Board 
finds that a 50 percent disability evaluation is warranted, 
the preponderance of the evidence is against a rating in 
excess of 50 percent.  See 38 C.F.R. § 4.3.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching this decision, the Board also considered whether 
the veteran might be entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his anxiety disorder, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  Rather, it 
appears that the veteran is currently unemployed due to the 
dizziness that he experiences.  In addition, the evidence 
shows that the veteran has not been hospitalized for 
psychiatric problems since 1953.  Moreover, the Board finds 
that the 50 percent disability evaluation contemplates 
occupational impairment.  Accordingly, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement to a 
disability evaluation of 50 percent for anxiety disorder.

II.  TDIU

As stated earlier, the veteran is also claiming that his 
service-connected disability renders him unemployable. 

According to the laws and regulations, entitlement to a 
finding of TDIU requires evidence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when:  1) if there is only one disability, this disability 
shall is rated as 60 percent disabling or more; and 2) if 
there are two or more disabilities, at least one disability 
is rated as 40 percent disabling or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id. Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

Service connection is presently in effect for anxiety 
disorder.  As discussed earlier in this decision, the 
veteran's anxiety disorder was shown to have worsened since 
it was last evaluated, and an increased disability evaluation 
was granted.  The veteran's anxiety disorder is now evaluated 
as 50 percent disabling.  The veteran is not currently 
service-connected for any other disabilities.  In light of 
the foregoing, the veteran fails to satisfy the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a).

Nevertheless, as mentioned earlier, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of their service-connected disabilities shall be 
assigned a total disability evaluation on an extra-schedular 
basis.  This type of total disability evaluation is warranted 
where a veteran is unemployable because of service-connected 
disabilities, but fails to meet the percentage requirements 
of 38 C.F.R. § 4.16(a).  Extra-schedular considerations 
include information regarding the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and any other factors that may have bearing on 
the issue.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(the Court), discussed the standard in determining the 
meaning of "substantially gainful employment," as set forth 
by the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

According to the veteran's April 1998 TDIU application, the 
veteran last worked in 1966.  The application also indicates 
that the veteran has a college education, and received a 
Bachelor of General Studies degree in 1988.  Also, as 
discussed earlier, the veteran reported that he stopped 
working as a result of his physical difficulties, 
particularly the dizziness that he experiences, and that he 
currently teaches Sunday school classes and is writing a book 
on religion.  

A review of the record shows that there is no evidence that 
the veteran is unemployable as a result of his service-
connected disability.  The veteran has been working part-time 
as a religious school teacher and as a writer.  In addition, 
the veteran reported that he stopped working due to his 
dizziness, for which he is not service-connected.  
Furthermore, the Board notes that the veteran has refused 
medication to treat his anxiety disorder.  Most 
significantly, the VA examiner at the February 2001 
examination clearly stated that the veteran's anxiety 
disorder did not render the veteran unemployable.  This 
evidence indicates that the veteran is capable of some 
activity and some type of employment.  As such, the Board 
finds that the evidence does not establish the veteran's 
service-connected disability, standing alone, is sufficiently 
severe to preclude him from securing or following a 
substantially gainful occupation.  Accordingly, the veteran's 
TDIU claim must be denied.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a total 
disability evaluation based on individual unemployability, on 
either a schedular or extra-schedular basis.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 50 percent disability evaluation for an 
anxiety disorder is granted.

A total disability rating based on individual 
unemployability, due to the veteran's service-connected 
anxiety disorder, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

